       Case 1:21-cv-00718-YK-EB Document 4 Filed 04/21/21 Page 1 of 1




                   IN THE UNITED STATES DISTRICT COURT
                 FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

ERIC PONDER,                              :
     Plaintiff                            :
                                          :               No. 1:21-cv-00718
            v.                            :
                                          :               (Judge Kane)
SCOTT FINLEY, et al.,                     :
    Defendants                            :

                                    ORDER

      AND NOW, on this 21st day of April 2021, in accordance with the Memorandum issued

concurrently with this Order, IT IS ORDERED THAT:

      1.    The complaint (Doc. No. 1) is DISMISSED for failure to state a claim upon
            which relief may be granted pursuant to 28 U.S.C. § 1915A(b)(1). This dismissal
            is WITHOUT PREJUDICE to Plaintiff’s right to file a petition for a writ of
            habeas corpus pursuant to 28 U.S.C. § 2241 raising his Eighth Amendment claims
            seeking home confinement based upon the COVID-19 pandemic;

      2.    The Clerk of Court is directed to mail Plaintiff this Court’s form used for seeking
            a writ of habeas corpus pursuant to 28 U.S.C. § 2241;

      3.    The Financial Administrator for the United States District Court for the Middle
            District of Pennsylvania is directed to issue Plaintiff a refund in the amount of
            $402.00; and

      4.    The Clerk of Court is directed to CLOSE the above-captioned action.


                                                          s/ Yvette Kane
                                                          Yvette Kane, District Judge
                                                          United States District Court
                                                          Middle District of Pennsylvania
